Per Curiam.

Suit on a note. Answer, that by mistake the note was made to include too much; that is, interest on the account for which it was executed. Reply: denial. Other answers were filed, but the only error assigned is based upon the finding on the above issue. The evidence shows that a small amount of interest, accrued after the account had run six months, was included in the note. The account was for merchandize ordered. The purchaser was apprised that the seller dealt on six months time, and examined the account when he gave the note. We can not disturb the judgment.
The judgment is affirmed,, with five per cent damages and costs. . ■